Judgment modified.
On consideration whereof, and the Court being of the opinion that in an action to recover money lost at gaming or in betting, the plaintiff is not entitled to recover ■ interest on the money so lost, it is considered that the judgment should be modified by striking out the interest so recovered in the action below. It is therefore considered that the judgment of the Court of Common Pleas and the affirmance thereof by the Circuit Court be and the same is modified by striking therefrom the sum of $7.50, the interest so recovered; and that said judgment be affirmed in all other respects.
*646It is further considered that the said plaintiff in error, Samuel B. Hooper, recover of the defendants in error his costs in this Court and in the Circuit Court to be taxed.